Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 06/16/2021, with respect to claims 1-3, 5, 6, 8, and 9 have been fully considered and are persuasive.  The rejection of claims 1-20 under Goosens and Kalala has been withdrawn.
Reasons for Allowance
Claims 1-4, 6-18, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of a fuel tube including an outlet end having at least one side diverting outlet which extends next to a sensor element, the length of the fuel tube between the end of the fuel cap and the fuel tube distal end being less than a length of the sensor element between the end of the fuel cap and the sensor element distal end, in the context of the claims and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example, US Patent 5,279,338 (Goosens) discloses a fluid delivery cap assembly comprising a cap, a sensor extending from the cap, and a fluid delivery tube extending from the cap next to the sensor element (Figure 4). However, Goosens doesn’t disclose the length of the fuel tube between the end of the fuel cap and the fuel tube distal end being less than a length of the sensor element between the end of the fuel cap and the sensor element distal end.
US Patent 8,146,625 (Xin) discloses a fluid delivery cap assembly comprising a cap (16), a sensor extending from the cap (20), and a fluid delivery tube extending from the cap next to the sensor element (12). Xin also discloses the length of the fuel tube between the end of the fuel cap and the fuel tube distal end being less than a length of the sensor element between the end of the fuel cap and the sensor element distal end. However, Xin doesn’t disclose a fuel tube having at least one side diverting outlet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753